[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED ORDER OF COURT DATED MAY 30, 1996
The Court, having heard the testimony in the captioned case and having issued a Memorandum of Decision regarding the legal issues raised, hereby orders and decrees as follows in accordance with General Statutes §§ 52-22 and 52-29:
IT IS HEREBY ORDERED THAT:
A certain piece or parcel of land, situated in Enfield, Connecticut and more particularly bounded and described on Exhibit A attached hereto, hereby is conveyed and transferred from LAD DEVELOPMENT CORPORATION of Somers, Connecticut to OLDEFIELD FARMS HOMEOWNERS ASSOCIATION, INC. of Enfield, Connecticut.
This parcel of land comprises all the common element land of "Oldefield Farms" in Enfield, Connecticut. Oldefield Farms is a common interest community which was created by recording a Declaration in Volume 479, Page 1132 of the Enfield Land Records.
Said premises are conveyed subject to any and all provisions of any ordinance, municipal regulation or public or private law, to any condition which an accurate survey or physical inspection of the premises would reveal, and to CT Page 4489 all other encumbrances or prior conveyances which appear of record, including all provisions of the Declaration referred to hereinabove;
Provided, however, that nothing in Article XIX A. of the said Declaration shall be construed as reserving to the developer, or its successors or assigns, any right (a) to vehicular ingress, egress and circulation except within the confines of the 35 acres comprehended by the Property description in Exhibit A to the Declaration; and (b) to lay out, mark and construct roads not laid out, marked and constructed as of January 1, 1990; and
Provided further, that Article XIX B. of the said Declaration shall be of no legal effect and shall henceforth be considered a legal nullity.
BY THE COURT
Samuel Freed, Judge Superior Court of Connecticut
ATTACHMENT
EXHIBIT A
A certain piece or parcel of land with the buildings and improvements located thereon situated in the Town of Enfield County of Hartford and State of Connecticut and shown on a map entitled "Property of LAD ASSOCIATES" South George Washington Road Enfield, Connecticut Scale: 1" = 100' Date: Feb. 1983 Creedon Associates Enfield Conn.", which map is on file in the Enfield Town Clerk's Office, and being more particularly bounded and described as follows:
Beginning at an iron pin in the westerly street line of South George Washington Road at the northeasterly corner of land now or formerly of Norman Trudeau; and running
thence N 59° 42' 47" W along land now or formerly of said Norman Trudeau, 380.96 feet to an iron pin; and running
thence N 64° 52' 15" W along other land now or formerly of said Norman Trudeau, 400 feet to an iron pin; and running CT Page 4490
thence N 24° 50' 00" E along other land now or formerly of said Norman Trudeau, 405.05 feet to an iron pin; and running
thence in a general northwesterly direction along other land now or torpor of said Norman Trudeau and being a meandering line having a length of approximately 590.00 feet to an iron pin; and running
thence N 64° 10' 32" E along other land of LAD Associates as shown on said map, 300.00 feet to an iron pin; and running
thence N 25° 49' 28" W along other land of LAD Associates as shown on said map, 430.00 feet to an iron pin; and running
thence N 64° 10' 32" E along other land of LAD Associates as shown on said map, 180.00 feet to an iron pin; and running
thence N 2° 58' 52" E along other land of LAD Associates as shown on said map, 736.43 feet to an iron pin; and running
thence S 87° 01' 08" E along other land of LAD Associates as shown on said map 630.00 feet to an iron pin in the westerly street line of said George Washington Road; and running
thence S 2° 58' 52" W along the westerly street line of said South George Washington Road 827.70 feet to an iron pin; and running
thence S 2° 28' 44" W along said westerly street line of South George Washington Road, 428.44 feet to an iron pin; and running
thence S 2° 45' 40" W along said westerly street line of South George Washington Road 566.69 feet to an iron pin; and running
thence S 2° 50' 26" W along said westerly street line of South George Washington Road 687.61 feet to an iron pin at the point or place of beginning
Said premises are the same premises as shown on a map entitled "Property of LAD ASSOCIATES South George Washington Road Enfield, Connecticut Scale: 1" = 100' Date: Feb. 1983 Creedon Associates Enfield, Conn. Revised: 8/23/83, 9/6/83". CT Page 4491